Citation Nr: 0315698	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  99-23 832A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bilateral eye disability claimed to have resulted from 
Department of Veterans Affairs (VA) hospitalization, or 
medical or surgical treatment.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel

INTRODUCTION

The veteran served on active duty from October 1959 to 
January 1962. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A hearing was held at the RO before the 
undersigned Member of the Board in January 2001.  The Board 
remanded the case for additional development in May 2001.  
The case has now been returned to the Board for further 
appellate review. 


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The preponderance of the evidence shows that the veteran 
does not have additional disability due to hospitalization or 
medical or surgical treatment provided by VA.

3.  The preponderance of the competent medical evidence shows 
that the proximate cause of the bilateral eye disability was 
not carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, nor was the proximate cause of any such disability 
an event which was not reasonably foreseeable.




CONCLUSION OF LAW

The criteria for entitlement to compensation under 
38 U.S.C.A. § 1151 for a bilateral eye disability, claimed to 
be caused by hospitalization, or medical or surgical 
treatment provided by the VA, are not met.  38 U.S.C.A. 
§ 1151 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
remanded the case in May 2001 to have the RO apply the new 
act.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103.  Second, the VA has a duty to 
assist the appellant in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A.  

The VA has promulgated revised regulations to implement these 
changes in the law.   38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The intended effect of the new regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The appellant was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the appellant informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The communications, such as a letter dated in 
June 2001, provided the veteran with a specific explanation 
of the type of evidence necessary to substantiate his claim, 
as well as an explanation of what evidence was to be provided 
by him and what evidence the VA would attempt to obtain on 
his behalf.  See generally Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The basic elements for establishing 
entitlement to benefits under 38 U.S.C.A. § 1151 have 
remained unchanged despite the change in the law with respect 
to duty to assist and notification requirements.  The VA has 
no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The claims file contains the veteran's treatment 
records.  He has had two hearings.  The Board obtained the 
only existing document pertaining to a tort claim against the 
VA which the veteran filed in the past.  Although the actual 
medical opinion reports discussed in that investigation 
report have been destroyed, the opinions are fully discussed 
in the investigation report.  The record includes relevant 
medical opinions.  The Board finds that the evidence of 
record provides sufficient information to adequately evaluate 
the claim.  For the foregoing reasons, the Board concludes 
that all reasonable efforts were made by the VA to obtain 
evidence necessary to substantiate the claim.  Therefore, no 
further assistance to the appellant with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new implementing regulations 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).  The VA 
has satisfied its obligation to notify and assist the veteran 
in this case.  Further development and further expending of 
the VA's resources is not warranted.  Taking these factors 
into consideration, there is no prejudice to the veteran in 
proceeding to consider the claim on the merits.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993).

The veteran contends that the RO made a mistake by denying 
his claim for compensation because his current eye problems 
are due to surgery performed at the VA Medical Center.  The 
appellant's claim for compensation is premised on 38 U.S.C.A. 
§ 1151.  Title 38, U.S.CA. § 1151 provides that, where a 
veteran suffers an injury or an aggravation of an injury 
resulting in additional disability by reason of VA 
hospitalization, or medical or surgical treatment, 
compensation shall be awarded in the same manner as if such 
disability were service connected.  Subsequent amendments to 
38 U.S.C.A. § 1151 made by Public Law 104-204 require a 
showing not only that the VA treatment in question resulted 
in additional disability but also that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an 
event which was not reasonably foreseeable.  Those amendments 
apply to claims for compensation under 38 U.S.C.A. § 1151 
which were filed on or after October 1, 1997.  VAOPGCPREC 40-
97.  Because the veteran's claim was filed in October 1998, 
the version of § 1151 that is applicable to this case is the 
amended version that is applicable only to claims filed on or 
after October 1, 1997.  See Pub. L. No. 104-204, § 422(b)(1), 
(c), 110 Stat. 2926-27 (1996).  The Board has noted that the 
veteran previously filed a claim in connection with his eye 
disability in July 1990; however, he specified that it was a 
"Tort" claim (rather than a claim under 38 U.S.C.A. § 1151) 
and it was referred by the RO to the VA medical center for 
resolution.  It was not until October 1998 that he submitted 
a claim under 38 U.S.C.A. § 1151.  

The controlling regulation in the case is 38 C.F.R. § 3.358 
(Compensation for disability or death from hospitalization, 
medical or surgical treatment, examinations or vocational 
rehabilitation training (§  3.800)) which provides, in 
pertinent part, as follows:

(a) General. Where it is determined that there is additional 
disability resulting from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of training, hospitalization, medical or surgical 
treatment, or examination, compensation will be payable for 
such additional disability. (Authority: 38 U.S.C. 1151) 
(b) Additional disability. In determining that additional 
disability exists, the following considerations will govern: 
(1) The veteran's physical condition immediately prior to 
the disease or injury on which the claim for compensation is 
based will be compared with the subsequent physical 
condition resulting from the disease or injury, each body 
part involved being considered separately. 
(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained. 
(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve. 
(2) Compensation will not be payable under 38 U.S.C. 1151 
for the continuance or natural progress of disease or 
injuries for which the training, or hospitalization, etc., 
was authorized. 
(c) Cause. In determining whether such additional disability 
resulted from a disease or an injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 
(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith. 
(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination. 
(3) Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered. 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time 
consent was given whether that treatment would in fact be 
administered. 
(4) When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans. 

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.

The evidence which has been presented includes VA medical 
treatment records which show that the veteran has received 
treatment from the VA for a variety of eye disorders.  The 
records are summarized at length in medical opinions 
discussed below and will not be repeated so as to avoid 
redundancy.

An investigation was conducted at the time the veteran filed 
a tort claim against the VA.  The investigation report 
contains the following information (with cites to exhibits 
deleted):

On April 16, 1991, an administrative claim for 
$60,000 for personal injury was received from the 
veteran by the VA District Counsel, Montgomery, 
Alabama.  The claimant alleges negligence by 
physicians at the Birmingham, Alabama, VA medical 
center in October 1989 during laser surgery on his 
left eye.  The physicians allegedly injured the 
pupil with the laser, resulting in decreased vision 
or loss of vision in the eye.  

This 55 year old veteran has a history of left 
retinal vein rupture and occlusion.  In December 
1982 he had a vitreous hemorrhage and Brach Retinal 
Vein Occlusion (BRVO) with blood leaking into the 
space between the vitreous gel and the retina.  The 
VA physician counseled the veteran on controlling 
his blood pressure and advised follow-up 
examinations.

The claimant was examined numerous times at the 
Birmingham VA Medical Center ophthalmology clinic 
in 1983, 1984, and 1985.  He was followed 
conservatively, waiting for the blood to clear from 
the eye.  The Progress Note of 12-18-83 states that 
focal laser treatment was planned when the blood 
cleared.

By August 20, 1984, a pre-retinal membrane 
overlying the macula had formed to wall off the 
blood.  The physicians planned to peel the membrane 
by surgery.

From January 1985 to July 1985, the veteran 
declined the offer of surgery.  He was hospitalized 
at Birmingham VAMC 8-26-85 to 8-30-85 and underwent 
the membrane peel from the left eye.  There were no 
postoperative complications; however, there were 
some small traces of old blood remaining in the 
eye.  In follow-up examinations through 1986, the 
veteran was doing well and his vision stabilized at 
about 20/50.

The claimant returned to the Birmingham VAMC 
ophthalmology clinic on 1-5-87 after experiencing 
another episode of fluid leaking from a blood 
vessel in the left eye.  Many exudates spots were 
found involving the macula.  While waiting for the 
eye to clear, a flourescein angiogram was done in 
June 1987.  By September 1987, the right eye also 
developed retinal vein occlusion.  Focal laser 
treatment was recommended.  The laser treatment was 
performed on the veteran's right eye on 10-28-87.  

The veteran returned to the VA ophthalmology clinic 
on 12-21-87 for laser surgery on his left eye.  His 
left vision prior to laser treatment was shown as 
limited to counting fingers at one foot.

His left vision did improve somewhat to 20/400 by 
1-26-88.  However, his vision deteriorated to 
counting fingers at two feet on 5-9-88 and there 
was fibrous tissue forming in the eye.  At the 
claimant's last visit to the Birmingham VAMC clinic 
on 5-9-90, the left vision was stable at the 
original level of counting fingers at one foot.

Statement of Claimant, [name deleted]

The veteran had considerable difficulty remembering 
the sequence of events and approximate dates.  He 
declares:

"I thought the laser treatment on my left eye was 
in 1989 instead of 1987.  I didn't remember exactly 
when it was.  I didn't have the records to look at.  

"I waited about filing the claim until this year 
because I was sent back for about two years after 
the laser.  The doctors kept telling me there was 
blood in my eye and it would settle and then I 
could see.  After two years they told me they 
couldn't help that eye.  Then I started to think 
about a claim.

"I started back to work after the operation (of 
1985).  I worked for a while, then another blood 
vessel busted when I picked up a beam.  I went to 
the VA hospital and they told me I shouldn't 
strain.  So after that I didn't work anymore.  They 
also treated my right eye at the VA hospital.  This 
was the year I had the laser treatment.  Then the 
other eye started giving me trouble.  The vision in 
my right eye is fair, but I need glasses to read.

"With my left eye now, I can only see at the top.  
I can see your hair, but not your face.  There is a 
big black spot in the middle that has your face 
covered.

"After the laser treatment to my left eye, I went 
back to the hospital and told them I still couldn't 
see.  They never did tell me they shot it with a 
laser at that time.  They told me there was still 
blood in the eye and that it would settle.  

"Before the laser treatment to my left eye, there 
was blood in it.  I could see things with the eye, 
but there were streaks in my vision.  I could see 
over or around the streaks and use the eye some.  
After the treatment, there was this black spot in 
the middle of my sight.  I can just see a little 
above the spot now, and below it a little.

"They treated my right eye with a laser, too.  
Since that treatment, it seems to be about the 
same.  I'm well satisfied with it.  I'm able to 
drive a little.  I drive in the day time, but not 
at night unless I just have to.

"After they treated my left eye with the laser, I 
went back for a couple of years.  They kept telling 
me there was blood in my eye, and if it would 
settle down, I might be able to see. Finally they 
told me they couldn't help me any more and that the 
eye would be this way from now on.  I just want to 
be treated right.  I don't think the amount I asked 
for is outrageous.  If I had my sight back, I 
wouldn't take anything for it.  I figure they made 
a mistake and shot me the wrong way with the laser 
in my left eye.

They did tell me if I need to come back for 
treatment on the right eye anytime, I could call 
and come in.

Statement of Dr. Martin Cogen

Dr Cogen performed the laser surgery on the veteran 
in December 1987 as a VA resident.  He is now in 
private practice at the Eye Foundation Hospital in 
Birmingham.  He declares:

"Years before, in Dec. 1982, this patient had  a 
branch retinal vein occlusion.  A superior branch 
vein burst with hemorrhage.  There was blood 
leaking into that space between the vitreous gel 
and the retina.

There is evidence that this patient had elevated 
blood pressure.  This is the leading cause of such 
bursting.  The physicians followed the patient on 
return visits to determine if the leak had closed 
with blood pressure control and if the blood was 
clearing.  You wait for the blood to clear to try 
to find where it is coming from.

"The physicians were being conservative.  This 
area is right near the macula where the 20/20 
vision comes from and there is not much to do 
safely in that area.  They were hoping it would 
clear so it could be treated with laser.  It 
didn't.  If the blood is sucked out, the only way 
is through the retina, which means the retina will 
be damaged.  With fairly good vision at this time, 
no one wanted to do that.

"The blood didn't clear too well.  The body tried 
to wall it off by forming a membrane - scar tissue.  
The vision decreased to 20/60 by Aug. 1984.  The 
membrane needed to be peeled.  The risk of surgery 
was outweighed because of decreased vision.

"The surgery to remove the scar tissue cannot 
guarantee restored vision.  If the membrane is 
peeled off, some of the retina may come with it.

"On 8-28-85, the membrane was removed by surgery.  
The vision improved to 20/40.  By January 1986, the 
vision was 20/60 but seemed stable.

"When the patient came to the VA in January 1987, 
some trauma had just happened.  There were many 
exudates and hemorrhage involving the macula in the 
left eye.  Fluid was leaking out of a blood vessel.  
He was about to have another vein occlusion.  His 
visual acuity was seeing fingers at one foot.

"He developed vein occlusion in both eyes in 1987.  
He may not have been controlling his blood 
pressure.  The same disease process was still going 
on, whatever it was.  

"In October 1987, a focal laser was done on the 
right eye to try to prevent it from turning out 
like his left eye.  

"I did a focal laser on the left eye on Dec. 21, 
1987.  The area was ischemic - it wasn't getting a 
good blood supply where there was a second vein 
occlusion.  It stimulates new blood vessels to form 
in healthy areas of the retina.  Then these 
hemorrhage.  New vessels start growing in the 
vitreous, they hemorrhage and the whole eye fills 
with blood.  New vessels form in the front part of 
the eye, clogging up the drainage, resulting in a 
blind, painful eye.  The vision was already gone.  
He was counting fingers at one foot.

"The purpose of the left eye laser was not to 
improve the vision, but to keep it from becoming a 
blind painful eye - to stabilize it.  If nothing 
had been done within a year it would have become 
painful, and it would have to be removed.  

"The patient's vision improved somewhat.  In May 
1988, he could count fingers at two feet.  At his 
last visit on 5-9-90, his left eye condition was 
stable, but he could count fingers at only one 
foot.

"His central vision was sacrificed to save the 
eye.  The pupil was not injured.  It was always 
normal.  The patient has been stable now for 
several years.  I'm sure no one guaranteed that his 
vision would come back better than before.  I 
certainly didn't.  And his vision is no worse than 
before the treatment.  I believe the treatment here 
was very appropriate and the best that could be 
done under the circumstances.  

Statement of Dr. Harold Helms

Dr. Helms, Associate Professor of Ophthalmology at 
the University of Alabama School of Medicine, 
reviewed the records and offered his opinion.  He 
maintains:

"I have reviewed the medical record of [the 
veteran] carefully.  His limited vision is the 
result of his retinal disease, not the VA's efforts 
to control the disease.  He has lost most of the 
visual function in his left eye to retinal vascular 
disease.

"The patient received a good effort to arrest that 
process.  His disease progressed in spite of 
efforts to stop it.  The record shows absolutely no 
support for his allegations that his visual loss is 
due to laser surgery or any other intervention.

"We do laser surgery in such cases to cause 
abnormal blood vessels to close off and prevent 
their spontaneous rupture and consequent visual 
loss.  He says that the alleged injury occurred 
when the laser hit the pupil and messed the eye up.  
It is well known that the pupil is an empty hole in 
the iris.  Since there is no tissue in the pupil, 
one could not possibly injure an eye by hitting the 
pupil with an ophthalmic laser.  In fact, we 
purposely direct the laser beam through the pupil 
for all retinal laser treatment.  Hitting the pupil 
is not only not harmful, it is essential to safe 
retinal laser surgery.

"[The veteran] asserts that his laser surgery 
messed the eye up worse than it was before they 
started.  This is incorrect.  His record shows that 
he presented to the VA on Jan. 5, 1987, several 
months before his first laser treatment.  He 
complained of a sudden visual loss, left eye.  
Examination showed a classical branch retinal vein 
occlusion involving the macula, easily consistent 
with his visual acuity of finger counting at a 
distance of one foot.

"Following the laser surgery, his vision actually 
improved to 20/400.  His vision declined in 1988 to 
the original level of finger counting at a distance 
of one foot.  It remained as such on all exams 
until he was last seen on May 9, 1990.  

"The patient's vision before and after his laser 
surgery was the same.  This is an acceptable result 
since the primary goal of laser treatment in the 
setting of retinal branch occlusion is to prevent 
further visual loss.  It should also be noted that 
on three exams after laser surgery there was no 
mention of incorrectly placed laser 
photocoagulation spots, and the laser surgery was 
always described as satisfactory.

"The record shows that his visual loss occurred 
several months before he actually had laser surgery 
in the left eye in Dec. 1987, and that there was 
not further loss following that surgery.

"I find absolutely nothing that would support the 
patient's claim of injury to his left eye as a 
result of laser surgery.  In fact, this case was 
very well managed.  Patients will sometimes develop 
the belief that their physician is responsible for 
not reversing the loss of vision they had on 
initial presentation.

Personal Information

The veteran had honorable military service from 
1959 to 1962.  He is 55 years old, married, and has 
no other dependents.  His lives with his wife and 
adult son.  The veteran has been unemployed since 
January 1987, and receives $589 monthly from Social 
Security.

Witnesses

Candid opinions and explanations regarding the 
circumstances and treatment of the veteran were 
provided by the physicians.  They were very 
articulate and presented good demeanors.  The 
veteran was courteous, cooperative, and appeared 
truthful; however, he had considerable difficulty 
remembering the sequence of events and approximate 
dates.

Conclusion - Recommendation

The facts reveal no indication of failure by VA 
physicians in diagnosing or treating the claimant's 
left eye in 1987, not 1989 as alleged.  It might be 
argued that the statute of limitations bars the 
claim; albeit this is not conclusive.  The evidence 
indicates that on several occasions the physicians 
referred to a hope that the eye would clear of 
blood and that some vision would be restored.  It 
appears that the claimant sincerely, although 
mistakenly, believed that the eye would clear after 
the laser surgery.  He made several return visits 
to the VA clinic following the surgery in the hope 
that a solution could be found.  The last clinic 
contact was May 5, 1990.  At some undetermined 
date, the physicians informed the veteran that 
nothing more could be offered as treatment for the 
eye.  This may have been within the time allowable 
for filing a claim, thus avoiding the statute.

In the absence of any evidence of a negligent act 
or omission by VA employees, the claim should be 
denied.

The veteran testified in support of his claim during a 
hearing held in February 2000.  He said that he had laser 
surgery on his left eye after a blood vessel burst.  He said 
that as a result of the surgery he saw a black spot when 
looking straight.  He also said that the doctors told him 
that it would clear up, but it never did.  He reported that 
he later had the same surgery on his right eye.  He stated 
that he was satisfied with the result for his right eye.  

The veteran also testified in support of his claim during a 
hearing held before the undersigned Veterans Law Judge in 
January 2001.  He reported that around 1985 he had laser 
surgery on his left eye at the Birmingham VAMC.  The veteran 
stated that he was willing to report for an eye examination 
if necessary for evaluation of his claim.  He further stated 
that he did not have anymore medical evidence to present.  

In a letter received in July 2001, Dr. Frederick C. Moses, an 
optometrist, stated that his latest eye examination of the 
veteran was in September 1992.  At that time his best 
corrected visional acuity was OD 20/40, and OS finger 
counting.  He further stated that the poor vision OS was due 
to branch vein occlusion and subsequent laser treatment in 
1987.  

The report of an eye examination conducted by the VA in 
August 2001 shows that the veteran gave a history of having 
in 1983 a membrane peel of his retina of the left eye.  It 
was followed in 1985 by a branch retinal vein occlusion in 
the left eye for which he was treated with a laser.  He 
developed later in the 1990's a branch vein occlusion in his 
right eye which was also treated with multiple laser 
treatments.  He developed a cataract on the right eye and had 
anterior chamber intraocular lens implanted and a membrane 
peel performed also.  He was a diabetic since 1996 and on 
oral hypoglycemic.  He began wearing glasses in 1985, and his 
present glasses were two years old.  On examination, the 
right eye near vision, uncorrected, could not see the chart.  
His far vision was counting fingers at four feet.  The right 
eye corrected had no near vision.  Far vision had no 
improvement corrected.  The left eye uncorrected was near 
20/200 and far 20/50.  The left eye corrected was near 20/30 
and far 20/50.  On examination for visual field defects, it 
was noted that the fields were attached and no field was 
obtainable in the right eye with 340 isopter.  The field on 
the left was distorted with the area of non-vision 
encroaching the anterior chamber.  External medical 
examination revealed an anterior chamber intraocular lens 
present in the right eye.  Funduscopic examination revealed 
pan retinal laser scars, bilaterally.  The fundus on the 
right revealed dense cystoid macular scar and edema.  On the 
left there was cystoid macular edema present.  The optic 
nerve in the right eye was slightly pale.  Intraocular 
tensions were 13 and 15.  

The diagnoses were (1) aphakia, right with anterior chamber 
intraocular lens; (2) cataract, senile, mild left; (3) status 
post retinal membrane field, left; (4) history of branch vein 
occlusion left, status post retinal membrane peel right; (5) 
status post pan retinal photocoagulation, bilateral, 
secondary to branch vein occlusions; (6) diabetic 
retinopathy, mild, bilateral; (7) cystoid macular edema, 
bilateral, worse on the right with scarring; and (8) 
refractive error and presbyopia.

The examiner noted that the case had been remanded for an 
opinion as to whether the veteran's eye disability was 
related to his treatment at the VA.  He stated that:

My opinion is that the eye disability is a natural 
consequence of having branch vein occlusion which 
has to be treated in many cases with laser to 
prevent neovascular glaucoma from occurring which 
would cause the eye to become blind.  
Unfortunately, sometimes cystoid macular edema does 
occur following branch vein occlusion and the 
treatment for the occlusion, but this is a natural 
consequence unfortunately following the branch vein 
occlusion.

The Board notes that the foregoing medical opinions by the 
doctor who did the laser surgery, the medical professor, and 
the VA examiner in August 2001 weigh against the veteran's 
claim both with respect to whether there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, and whether 
the proximate cause of any such disability was an event which 
was not reasonably foreseeable.

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there are no medical 
opinions regarding the issue on appeal except the opinions 
which weigh against the claim.  Although the statement from 
the veteran's optometrist (who is not a medical doctor) 
indicates that his eye problems are due to the branch vein 
occlusion and subsequent laser treatment in 1987, there is no 
indication in the letter that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, and whether 
the proximate cause of any such disability was an event which 
was not reasonably foreseeable.  

Although the veteran has offered his own opinion that his 
complications associated with surgery of the eyes were due to 
negligence and were not foreseeable, the United States Court 
of Appeals for Veterans Claims (Court) has held that lay 
persons, such as the veteran, are not qualified to offer an 
opinion that requires medical knowledge, such as a diagnosis 
or an opinion as to the cause of a disability.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In summary, the preponderance of the medical evidence shows 
that the proximate cause of the bilateral eye disorder was 
not carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part in 
furnishing the hospitalization or medical or surgical 
treatment, nor was the proximate cause of any such disability 
an event which was not reasonably foreseeable.  The 
preponderance of the evidence further shows that the veteran 
does not have additional disability due to hospitalization or 
medical or surgical treatment provided by VA.  His vision in 
the left eye was quite poor prior to the surgery.  Although 
the laser treatment left the veteran with a black spot in the 
middle of his left eye vision, the medical evidence indicates 
that, if not for the VA treatment, he would be completely 
blind.  The Board also notes that the veteran has indicated 
that he is satisfied with the surgery for his right eye.  
Accordingly, the Board concludes that the criteria for 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
bilateral eye disorder, claimed to be caused by 
hospitalization, or medical or surgical treatment provided by 
the VA, are not met.  


ORDER

The claim for compensation under 38 U.S.C.A. § 1151, for a 
bilateral eye disorder claimed to be caused by 
hospitalization or medical or surgical treatment provided by 
the VA is denied.



		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals




 

